DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The examiner acknowledges that the requirements for claims of foreign priority have been met.

Status of the claims
Claims 14-22 are pending.
Specification
The disclosure is objected to because of the following informalities: Page 22, line 24 states "con0ducted".  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by del Zoppo et al. J Cereb Blood Flow Metab. 2012; 32(5):919-932 (hereinafter referred to as Zoppo et al. 
Regarding claims 14 and 18-19- Zoppo et al teaches the culture of microglia with low glucose medium (1g/L) in a hypoxia chamber which was flushed through with a mixture of 95% N2 and 5% CO2 for one hour, and then closed for the duration of the experiment (Methods: Oxygen-glucose deprivation). Zoppo et al further teaches that the O2 levels decreased to 0.1% to 0.4% at 4 hours, and were maintained throughout the experiment (18 hours total) (Methods: Oxygen-glucose deprivation).  The method disclosed by Zoppo et al is indistinguishable from that of the instant application, therefore the microglia will also be capable of promoting angiogenesis and axon outgrowth. 
	Regarding claim 15- The intended use of the cells for the treatment of a disease does not add any additional structural limitations or steps to the claimed cells or the method, therefore Zappo teaches the claimed invention. 
	Regarding claim 20 Zoppo et al teaches that microglia were cultured either in tissue culture flasks or plates (Primary Cell Cultures: Astrocytes and Microglial Cells), and were washed twice thoroughly with phosphate-buffered saline prior to induction of OGD (Oxygen-glucose deprivation). Therefore, the washed cultures were encapsulated in a vessel (tissue culture vessel). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over del Zoppo et al. J Cereb Blood Flow Metab. 2012;32(5):919-932 (hereinafter referred to as Zoppo et al)  in view of Hu et al. Nat Rev Neurol. 2015 Jan; 11(1):56-64 (hereinafter referred to as Hu et al). 
Zoppo et al teaches the limitations of claim 14 as discussed in the 102 rejection above. 
Regarding claims 14 and 16-17- Zoppo et al further teaches that microglia are derived from cells of the monocyte/macrophage lineage (Discussion, paragraph 02).
However, Zoppo et al fails to teach culturing a cell population wherein the cells are monocytes and they are derived from peripheral blood, a fraction thereof (claim 16), or from a fraction comprising mononuclear cells (claim 17).
Hu et al reviews the therapeutic potential of microglia and macrophages (or tissue monocytes) for therapy during acute CNS injury (such as stroke). Hu et al teaches that microglia and macrophages which are skewed towards an M2 phenotype (characterized by the expression of anti-inflammatory and tissue remodeling factors such as cytokines) are capable of promoting neurogenesis (Neurogenesis), oligodendrocyte regeneration (and therefore white matter recovery) (White matter integrity), axonal regeneration (Axonal regeneration), and angiogenesis/vascular repair (Angiogenesis and vascular repair). Importantly, Hu et al teaches that the transplantation of ex vivo activated cells (including both macrophages/monocytes and microglia) may be able to counteract the M1 to M2 transition, promoting anti-inflammatory and tissue remodeling responses while dampening pro-inflammatory and tissue damaging responses, thereby promoting CNS regeneration during acute injury (Therapeutic perspectives, paragraph 01).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method taught by Zoppo et al in view of the teachings .

Claim Rejections - 35 USC § 103
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  del Zoppo et al. J Cereb Blood Flow Metab. 2012;32(5):919-932 (hereinafter referred to as Zoppo et al) in view of Hu et al. Nat Rev Neurol. 2015 Jan; 11(1):56-64. (hereinafter referred to as Hu et al) and further in view of Barakat R et al. Fluids Barriers CNS. 2015 Feb 28; 12:6 (hereinafter referred to as Barakat et al).
	Regarding claims 21 and 22- Zoppo et al teaches the culture of microglia with low glucose medium (1g/L) in a hypoxia chamber which was flushed through with a mixture of 95% N2 and 5% CO2 for one hour, and then closed for the duration of the experiment (Methods: Oxygen-glucose deprivation). Zoppo et al further teaches that the O2 levels decreased to 0.1% to 0.4% at 4 hours, and were maintained throughout the experiment (18 hours total) (Methods: Oxygen-glucose deprivation). Lastly, Zoppo et al teaches that microglia are derived from cells of the monocyte/macrophage lineage (Discussion, paragraph 02).
	
However, Zoppo et al fails to teach a method of promoting angiogenesis and axon outgrowth or a method for the treatment of a cerebrovascular disease, ischemic cardiac disease or traumatic brain injury, and a spinal cord injury in a subject, comprising administering a culture of microglia and/or monocytes that were cultured under low glucose and low oxygen conditions for 12-24hrs. 
	Barakat et al teaches that exposing microglia to Oxygen-glucose deprivation (OGD) results in the polarization of microglia towards a M2 phenotype (characterized by the production of anti-inflammatory and tissue remodeling factors) demonstrated by the expression of IL-10, TGF-β, and Arg1. (Recovery period, expression of mRNA for markers of polarized microglia after OGD and during the recovery period; Release of cytokines from microglia during OGD protocol; see also Figs. 1 and 2). Similarly, Barakat et al teaches that exposing microglia to OGD skews microglia away from a M1 phenotype (pro-inflammatory or “tissue destroying”) demonstrated by lower levels of Nos2, CD16, CD32, TNF-α, and IL-12 (Recovery period, expression of mRNA for markers of polarized microglia after OGD and during the recovery period; Release of cytokines from microglia during OGD protocol; see also Figs. 1 and 2).

However, Zoppo et al and Barakat et al fail to teach a method of promoting angiogenesis and axon outgrowth or a method for the treatment of a cerebrovascular disease, ischemic cardiac disease or traumatic brain injury, and a spinal cord injury in a subject, comprising administering a culture of microglia and/or monocytes that were cultured under low glucose and low oxygen conditions for 12-24hrs.
	Hu et al teaches that emerging evidence supports the presence of M1/M2 microglia/macrophage polarization in several types of acute CNS injuries including stroke, traumatic brain injury (TBI), and spinal cord injury (Introduction, paragraph 02). Hu et al discusses the beneficial and detrimental effects of M1 and M2 macrophages/microglia in the context of CNS remodeling in response to acute CNS injuries such as stroke, traumatic brain injury (TBI), and spinal cord injury Introduction, paragraph 02-03). Importantly, Hu et al teaches that M2 microglia and/or macrophages (i.e. tissue monocytes) are known to promote neurogenesis (Neurogenesis), axon regeneration (Axonal regeneration), oligodendrocyte regeneration (and therefore white matter recovery) (White matter integrity), and angiogenesis/vascular repair (Angiogenesis and vascular repair). Furthermore, Hu et al teaches that, because of these characteristics, transplantation of ex vivo activated microglia/macrophages may be able to counteract the M1 to M2 shift and promote CNS regeneration during acute CNS injuries (Therapeutic perspectives, paragraph 01; Introduction, paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Zoppo et al in view of the teachings of Barakat et al and Hu et al to include the step of administering a therapeutically effective amount of monocytes/microglia to a subject in need. One of ordinary skill in the art would have been motivated to do so as Barakat et al teaches that OGD pre-treatment skews microglia towards a M2 phenotype, and Hu et al teaches that monocytes and microglia which have a M2 phenotype are capable of promoting tissue repair during acute CNS injuries such as stroke, TBI, or spinal cord injury. This is accomplished, at least in part, by M2 monocytes and microglia promoting neurogenesis, axonal regeneration, white matter repair/maintenance, and angiogenesis.  Therefore, one of ordinary skill in the art would be motivated to administer OGD pre-treated monocytes or microglia to promote angiogenesis and axon outgrowth or as a treatment for cerebrovascular disease, an ischemic cardiac disease or traumatic brain injury, and spinal cord injury to improve patient outcomes. One of ordinary skill in the art would expect a reasonable chance of success in modifying the method of Zoppo et al, as Barakat et al teaches that OGD pre-treatment of microglia skews them towards a M2 phenotype, and monocytes and microglia with this phenotype are known to have neuroprotective and tissue restorative functions during acute CNS injuries. 

Conclusion
Status of the claims
Claims 14-22 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J/Examiner, Art Unit 1632                                                                                                                                                                                                        

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635